Case 2:19-cv-05155-JLL-JAD Document 11-2 Filed 03/29/19 Page 1 of 2 PageID: 447



Samuel M. Forstein, Assistant General Counsel
Matthew S. Ferguson, Senior Counsel
U.S. Securities and Exchange Commission
Office of the General Counsel
100 F Street NE
Washington, DC 20549
Tel.: 202-551-3840
Fax: 202-772-9263
ForsteinS@sec.gov
FergusonMA@sec.gov

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


GUY GENTILE,

               Plaintiff,                                           Hon. Jose L. Linares

               v.                                                   Civil Action No. 19-5155

U.S. SECURITIES AND EXCHANGE COMMISSION,

               Defendant.


 DECLARATION OF MATTHEW S. FERGUSON IN SUPPORT OF THE SECURITIES
  AND EXCHANGE COMMISSION’S (1) OPPOSITION TO PLAINTIFF’S MOTION
     FOR PRELIMINARY INJUNCTION AND (2) ITS MOTION TO DISMISS
                     PLAINTIFF’S COMPLAINT

       Pursuant to 28 U.S.C. §1746, Matthew S. Ferguson, counsel to defendant the Securities

and Exchange Commission in the above-captioned matter, in order to place certain information

and documents before the Court for consideration, declares the following:

       1.      I am an attorney with the Office of the General Counsel at the Securities and

Exchange Commission, counsel to defendant the Securities and Exchange Commission in this

matter, and I am admitted to practice in this Court pursuant to Local Rule 101.1(f).

       2.      Annexed hereto as Exhibit 1 is a true and correct copy of the Initial Disclosures in

SEC v. Gentile, Civ. Case No. 16-1619 (D.N.J.).
Case 2:19-cv-05155-JLL-JAD Document 11-2 Filed 03/29/19 Page 2 of 2 PageID: 448




          3.      Annexed hereto as Exhibit 2 is a true and correct copy of the Docket in SEC v.

   Gentile, Civ. Case No. 16-1619 (D.N.J).

          4.      Annexed hereto as Exhibit 3 is a true and correct copy of the September 1, 2017

   subpoena issued by the SEC's Miami Regional Office to Carla Marin.

                  Annexed hereto as Exhibit 4 is a true and correct copy of the September 18, 2017

   Opinion and Order in SEC v. Gentile, Civ. Case No. 16-1619 (D.N.J.).

          6.      Annexed hereto as Exhibit 5 is a true and correct copy of Litigation Release No.

   24380,"SEC Files Subpoena Enforcement in Possible Market Manipulation Scheme," SEC v.

   Cherubim Interests, Inc., No. 2:18-mc-00175(C.D. Cal. filed Dec. 21, 2018)(released Dec. 26,

   2018)(available athttps://www.sec. og v/liti~:ation/litreleases/2018/1r24380.htm).



   I declare under penalty of perjury under the laws of the United States of America that the

   foregoing is true and correct.


   Dated: March 29, 2019
                                                Matthew S. Ferguson
